Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-17 and 21-23 in the reply filed on July 20, 2022 is acknowledged.  The traversal is on the ground(s) that “the Office has failed to articulate facts sufficient to demonstrate that a serious search and/or examination burden …”.  This is not found persuasive because the Examiner’s May 20, 2022 restriction requirement page 2 “demonstrates that a serious search and/or examination burden” exists because of the broadened search. Further, claims 13 and 21-23 are drawn to non-elected species “B” as these claims require cooling elements that species “A” does not.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ma; Paul et al. (US 20070119371 A1). Ma teaches a gas mixing system (Figure 8A,8B,9C,10A) for semiconductor fabrication comprising: a mixing block (820; Figure 8A,8B,9C,10A) defining; a gas mixing chamber (820; Figure 8A,8B,10A); a first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) fluidly coupled to the gas mixing chamber (820; Figure 8A,8B,10A) at a first exit location (882/820 interface; Figure 10A-Applicant’s 108); and a second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) fluidly coupled to the gas mixing chamber (820; Figure 8A,8B,10A) at a second exit location (884/820 interface; Figure 10A-Applicant’s 110), wherein the first exit location (882/820 interface; Figure 10A-Applicant’s 108) is diametrically opposite (α4 > 0º; [0126]; Figure 10A) the second exit location (884/820 interface; Figure 10A-Applicant’s 110) relative to the gas mixing chamber (820; Figure 8A,8B,10A) and the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) has a bend (831; Figure 8B) of 90º or less between an entrance (884/821 interface; Figure 10A) of the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) and the second exit location (884/820 interface; Figure 10A-Applicant’s 110), as claimed by claim 1
Ma further teaches:
The gas mixing system (Figure 8A,8B,9C,10A) of claim 1, comprising a shower head (300; Figure 9D,9C) between the gas mixing block (820; Figure 8A,8B,9C,10A) and a semiconductor wafer support (45; Figure 1F) to disperse a gas mixed in the gas mixing chamber (820; Figure 8A,8B,10A) over a semiconductor wafer supported (45; Figure 1F) on the semiconductor wafer support (45; Figure 1F), as claimed by claim 2
Ma further teaches:
The gas mixing system (Figure 8A,8B,9C,10A) of claim 1, wherein at least one of the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) is tapered (882,884 transition to 821; Figure 10A) or the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) is tapered (882,884 transition to 821; Figure 10A), as claimed by claim 6
The gas mixing system (Figure 8A,8B,9C,10A) of claim 1, wherein an entrance (882/821 interface; Figure 10A) of the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) is defined in a sidewall of the mixing block (820; Figure 8A,8B,9C,10A) and an entrance (884/821 interface; Figure 10A) of the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) is defined in the sidewall of the mixing block (820; Figure 8A,8B,9C,10A), as claimed by claim 8
The gas mixing system (Figure 8A,8B,9C,10A) of claim 8, wherein a line parallel to a longitudinal chamber axis of the gas mixing chamber (820; Figure 8A,8B,10A) and that intersects the entrance (882/821 interface; Figure 10A) of the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) does not intersect the entrance (884/821 interface; Figure 10A) of the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106), as claimed by claim 10
The gas mixing system (Figure 8A,8B,9C,10A) of claim 8, comprising: a first gas manifold (840; Figure 8A,8B; [0062]; 34; Figure 1F) coupled to the entrance (882/821 interface; Figure 10A) of the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) for suppling a first gas to the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) for mixing with a second gas in the gas mixing chamber (820; Figure 8A,8B,10A), and a second gas manifold (850; Figure 8A,8B; 34; Figure 1F) coupled to the entrance (884/821 interface; Figure 10A) of the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) for suppling a second gas to the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) for mixing with the first gas in the gas mixing chamber (820; Figure 8A,8B,10A), as claimed by claim 11
The gas mixing system (Figure 8A,8B,9C,10A) of claim 11, wherein the first gas is N.sub.2O and the second gas is SiH4., as claimed by claim 12. Applicant’s claim is a claim requirement if intended use in the pending apparatus claims.
A gas mixing system (Figure 8A,8B,9C,10A) for semiconductor fabrication comprising: a mixing block (820; Figure 8A,8B,9C,10A) defining; a gas mixing chamber (820; Figure 8A,8B,10A); a first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) fluidly coupled to the gas mixing chamber (820; Figure 8A,8B,10A) at a first exit location (882/820 interface; Figure 10A-Applicant’s 108), wherein an entrance (882/821 interface; Figure 10A) of the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) is defined in a sidewall of the mixing block (820; Figure 8A,8B,9C,10A); and a second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) fluidly coupled to the gas mixing chamber (820; Figure 8A,8B,10A) at a second exit location (884/820 interface; Figure 10A-Applicant’s 110), wherein an entrance (884/821 interface; Figure 10A) of the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) is defined in the sidewall of the mixing block (820; Figure 8A,8B,9C,10A) and the first exit location (882/820 interface; Figure 10A-Applicant’s 108) is diametrically opposite (α4 > 0º; [0126]; Figure 10A) the second exit location (884/820 interface; Figure 10A-Applicant’s 110) relative to the gas mixing chamber (820; Figure 8A,8B,10A), as claimed by claim 14
The gas mixing system (Figure 8A,8B,9C,10A) of claim 14, wherein the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) has a bend (831; Figure 8B) of 90º or less between the entrance (884/821 interface; Figure 10A) of the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) and the second exit location (884/820 interface; Figure 10A-Applicant’s 110), as claimed by claim 15

If Applicant’s claim 1 and 14 requirement of “diametrically opposite” lanuage implies Ma’s α4 = 0º where Ma teaches α4 > 0º; [0126]; Figure 10A then, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Ma to optimize Ma’s α4 to = 0º.
Motivation for Ma to optimize Ma’s α4 to = 0º is for “consistent and conformal delivery of process gas” as taught by Ma ([0126]).

Claim Rejections - 35 USC § 103
Claims 3-5, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma; Paul et al. (US 20070119371 A1) in view of Izumi; Manabu et al. (US 20070128878 A1). Ma is discussed above. Ma does not teach:
The gas mixing system (Figure 8A,8B,9C,10A) of claim 1, wherein the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) has a first portion having a first width and a second portion having a second width different than the first width, as claimed by claim 3
The gas mixing system (Figure 8A,8B,9C,10A) of claim 3, wherein the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) has a third width, as claimed by claim 4
The gas mixing system (Figure 8A,8B,9C,10A) of claim 4, wherein the third width is different than at least one of the first width or the second width, as claimed by claim 5
The gas mixing system (Figure 8A,8B,9C,10A) of claim 1, wherein at least one of: the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) has a cross sectional profile that varies between an entrance (882/821 interface; Figure 10A) of the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) and the first exit location (882/820 interface; Figure 10A-Applicant’s 108), or the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) has a cross sectional profile that varies between the entrance (884/821 interface; Figure 10A) of the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) and the second exit location (884/820 interface; Figure 10A-Applicant’s 110), as claimed by claim 7
The gas mixing system (Figure 8A,8B,9C,10A) of claim 14, wherein the second gas channel (884+830+831; Figure 8A,8B, 10A; [0126]-Applicant’s 106) has a first portion having a first width and a second portion having a second width different than the first width, as claimed by claim 16
The gas mixing system (Figure 8A,8B,9C,10A) of claim 16, wherein the first gas channel (882; Figure 8B,8C,9A,10A-Applicant’s 104) has a third width different than at least one of the first width or the second width, as claimed by claim 17
Izumi also teaches a wafer processing apparatus (Figure 1) including gas delivery piping (38, 38a, 38b; Figure 1,2) with variable inner diameters (D49, D47, D37; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ma to optimize Ma’s relative channel widths as taught by Izumi.
Motivation for Ma to optimize Ma’s relative channel widths as taught by Izumi is for limiting or reducing “residual matter in the process gas supply line” as taught by Izumi (abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma; Paul et al. (US 20070119371 A1) in view of Yamashita; Jun (US 20170372914 A1). Ma is discussed above. Ma does not teach the gas mixing system (Figure 8A,8B,9C,10A) of claim 8, wherein an entrance of the gas mixing chamber (820; Figure 8A,8B,10A) is defined in a top surface of the mixing block (820; Figure 8A,8B,9C,10A) adjacent the sidewall of the mixing block (820; Figure 8A,8B,9C,10A).
Yamashita also teaches a wafer processing apparatus including an entrance of the gas mixing chamber (38; Figure 1) is defined in a top surface of the mixing block (38; Figure 1) adjacent the sidewall of the mixing block (38; Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ma to add addiitonal piping to Ma’s gas mixing chamber (820; Figure 8A,8B,10A) as taught by Yamashita.
Motivation for Ma to add addiitonal piping to Ma’s gas mixing chamber (820; Figure 8A,8B,10A) as taught by Yamashita is for adding additional precursors as taught by Yamashita.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below prior art illustrates components with similar functionality to the claimed invention.
US 20090165713 A1
US 20040028810 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716